Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                         April 28, 2020
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                              No. 52849-5-II

                               Respondent,

        v.

 BRANDON JAMES ANTHONY DARYLE
 GANIS,                                                      UNPUBLISHED OPINION

                               Appellant.

       WORSWICK, J. — Brandon Ganis appeals his sentence following his conviction for

possession of a controlled substance. He argues that the trial court erred by ordering him to pay

community custody supervision fees despite his indigency. Because Ganis failed to preserve this

issue for appeal we do not address it, and we affirm.

                                             FACTS

       A jury found Ganis guilty of possession of a controlled substance. On December 11,

2018, the trial court sentenced Ganis to 7 months of confinement and 12 months of community

custody. The trial court waived all discretionary costs, but imposed a crime victim penalty

assessment and community custody supervision fees as determined by the Department of

Corrections. Ganis did not object to the imposition of any legal financial obligations (LFO).

Ganis appeals his judgment and sentence.

                                            ANALYSIS

       Citing the 2018 amendments to Washington’s LFO laws and State v. Ramirez, 191 Wash. 2d
732, 426 P.3d 714 (2018), Ganis argues the trial court improperly ordered him to pay community
No. 52849-5-II


custody supervision fees based on his indigence. We decline to reach this issue because it was

not preserved. RAP 2.5(a).

        RAP 2.5(a) generally precludes review of errors raised for the first time on appeal. Ganis

was sentenced over two months after our Supreme Court’s decision in Ramirez, which was filed

on September 20, 2018. Yet he did not object to the trial court’s imposition of community

custody supervision fees. Ganis makes no argument as to why we should exercise our discretion

to consider this issue. Accordingly, this issue is not adequately preserved for review, and we do

not consider it.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                       _____________________________
                                                                 Worswick, J.


_______________________________
 Lee, C.J.



_______________________________
 Sutton, J.




                                                  2